Citation Nr: 1048056	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1984 to May 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating decision by 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2005, a hearing was held before a 
Decision Review Officer; a transcript of the hearing is 
associated with the claims file.  In January 2008, a Travel Board 
hearing was held before a Veterans Law Judge (VLJ).  A transcript 
of that hearing is likewise associated with the claims file.  The 
case was before the Board in March 2008 when it was remanded for 
additional development.  

The matter on appeal was previously characterized, including by 
the Board, as one simply seeking service connection for PTSD.  
However, the evidence shows diagnoses of psychiatric disability 
other than PTSD.  In light of the intervening United States Court 
of Appeals for Veterans Claims decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the issue has been recharacterized to 
encompass the other psychiatric diagnoses.   

In November 2010, the Board informed the appellant that the VLJ 
who conducted the January 2008 hearing is no longer with the 
Board, and afforded her the opportunity for a hearing before 
another VLJ.  In correspondence received in November 1010, the 
Veteran indicated she desired a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

As was noted above, the Veteran has requested the opportunity to 
testify at a Travel Board hearing before a VLJ who will decide 
her case.  As she is entitled to such hearing (See 38 U.S.C.A. 
§ 7107(d)), and because Travel Board hearings are scheduled by 
the RO, this matter must be remanded to the RO for such purpose.  
38 C.F.R. § 20.707.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel 
Board hearing in connection with this appeal.  
A copy of the notice provided to the Veteran 
of the scheduled hearing should be placed in 
the record.  Thereafter, the case should be 
processed in accordance with established 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


